DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are presented for examination.
Allowable Subject Matter
3.	Claims 1-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
4.1	While Anschutz et al. (US 20180252627 A1) discloses a ----methods and systems are disclosed that may be used for laboratory evaluation of the effectiveness of fluids and/or proppants such as those for hydraulic fracturing of oil and gas wells using a test system network. A test system network may include a reconfigurable network of conductor segments that may be arranged to simulate a fracture network matrix that exists downhole within an underground formation during a hydraulic fracturing treatment; Shetty et al. (US Patent No. 10,954,757) teaches a hydraulic fracturing simulator includes: a data acquisition module, a simulator module, and a visualization module.  The data acquisition module acquires measurements of a subterranean formation undergoing a hydraulic fracturing operation.  The simulator module provides a series of states for a model of the subterranean formation by: (a) constructing said model from the measurements, the model representing said current state throughout a modeled domain; (b) determining a core domain of influence within the modeled domain by identifying active fractures; (c) generating a linear set of equations to derive the subsequent state from the current state, the linear set of equations including fluid flow equations for the core domain of influence and excluding fluid flow equations for a region of the modeled domain outside the core Madasu et al. (US Patent No. 9,367,653) discloses a one-dimensional proppant transport flow model represents flow of a proppant-fluid mixture in a subterranean region.  The one-dimensional proppant transport flow model includes a proppant momentum conservation model that balances axial proppant momentum in an axial flow direction of the proppant-fluid mixture against dynamic changes in transverse proppant momentum.  In some instances, the proppant momentum conservation model can vary the axial proppant momentum, for example, to account for interphase momentum transfer between the proppant and the fluid; neither of these references taken either alone or in combination with the prior art of record discloses a method of stimulating a subterranean formation, comprising: “simulating a transport of at least one material transport present in a stimulation treatment design with a transport simulator model, wherein simulating comprises: assuming that for each time stage of the stimulation treatment a velocity field for the at least one material transport and a stimulated flow domain geometry are known; and calculating at each time stage the distribution of at least one physical quantity of the at least one material transport using a Lagrangian approach”, as specifically shown in the claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.
4.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        December 17, 2021